Title: From James Madison to James Monroe, 16 December 1824
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Decr. 16. 1824
        
        The last Mail brought me your favor of the 13th. with a copy of your message and other documents. The message previously sent had arrived by the preceding mail. It contains much excellent matter; and as the last of your periodical communications will be the more interesting. The U.S. are now furnishing models & lessons to all the world, a great, soon to be the most hopeful portion of it, is receiving them with a happy docility; whilst the great European portion is either passively or actively gaining by them. The eyes of the world being thus on our Country, it is put the more on its good behaviour, and under the greater obligation also, to do justice to the Tree of Liberty by an exhibition of the fine fruits we gather from it. I have not yet been able to give to the other documents the reading they doubtless merit. The failure, if that should be the result, of the negociations with G Britain on the subject of the slave trade, is reduced in its importance, if our Flag be already rescued by the efficacy of our own laws from a share in the enormity.
        Altho’ I cannot believe that any serious or lasting impression has been made any where by the calumnies to which you allude, I do not wonder at the solicitude which prompts the course you have in view. And I need not express either my assurance of its triumphant issue; or my best wishes that on the other subject you mean to bring before Congress, the reimbursement & compensations allowed you, may correspond with the fidelity & liberality of the services & sacrifices which have marked your public career. My recollections at the moment do not authorize me to promise any addition to the lights which will be furnished by the public archives and your explanations. Should it be found otherwise, you well know the pleasure with which I shall aid with my information. The effect of the delay in your receiving your outfit, in occasioning the sale of your land near Charlottesville is a subject of peculiar regret. It is difficult to estimate the sacrifice, when the price obtained is compared with the value given to the property, by the subsequent establishment of the University at the Spot. Affectionate respects
        
          James Madison
        
      